Citation Nr: 0334898	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for neuropathy of the lower 
extremities, claimed as due to a shell fragment wound in 
service.  


FINDINGS OF FACT

1.  Service medical records show no complaints or findings 
relevant to peripheral neuropathy of the lower extremities.

2.  Peripheral neuropathy, bilateral lower extremities, was 
first shown in April 2001.  

3.  Peripheral neuropathy of the lower extremities did not 
have its onset during active military service.

4.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's peripheral 
neuropathy, bilateral lower extremities, is not related to 
his military service.  


CONCLUSION OF LAW

Service connection for a peripheral neuropathy, bilateral 
lower extremities, is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096, was enacted.  
That statute substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the August 
2002 Statement of the Case (SOC), and most notably an RO 
letter dated in December 2001, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims in the SOC issued in 
August 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the August 2002 SOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the December 2001 correspondence 
informed the appellant of the types of evidence which would 
be necessary to substantiate his claim, and the RO obtained 
certain medical records pertinent to the appellant's claim.  
The additional evidence was duly considered by the RO when it 
issued the August 2002 SOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

The veteran's report of honorable discharge shows that he was 
awarded the Asiatic Pacific Ribbon with one Bronze Star, as 
well as the Good Conduct Medal.  He has been service 
connected for a disorder resulting from calluses of the feet 
since his separation from service in October 1945; that 
condition has been rated as 10 percent disabling since 1959.  
He has no other service-connected disabilities.

The service medical records (SMRs) are negative for any 
complaints, treatment, or diagnosis referable to shell 
fragment or other wounds of the lower extremities.  The SMRs 
show no complaints of neurological symptomatology pertinent 
to the lower extremities.  The October 1945 separation 
examination reported a normal neurological system, and no 
musculoskeletal defects.  

The present claim was filed in July 2001.  On his VA Form 21-
526, the veteran stated that he was injured when a Japanese 
fighter plane strafed the beach while he was loading 
ammunition onto a truck.  He stated that, when the bullets 
hit the sand, the sand richocheted and struck his shins 
between his knees and the tops of his boots.  A Report of 
Contact dated in November 2001 clarifies that the veteran has 
neuropathy, and attributes it to wounds he sustained in his 
legs.

VA treatment records dated from March 2001 to November 2001 
show that the veteran was treated for various illnesses, to 
include uncontrolled diabetes, urinary tract infection, 
symptomatic bradycardia secondary to medications, and 
dysequilibrium.  The veteran underwent rehabilitation for his 
dysequalibrium.  In May 2001, the veteran complained of 
chronic neuropathic pain in both legs.  He also complained 
that he was losing muscle mass in both legs.  It was noted 
that his exercise was limited due to his peripheral 
neuropathy.  The veteran has submitted a color photograph of 
both of his lower extremities.  

In his June 2002 notice of disagreement with the RO's 
decision on his claim, the veteran stated that he sustained 
sand shrapnel wounds to both lower extremities during 
service, in the incident described in his claim.  He said he 
did not report the incident because he felt he would be 
punished in some way.  He stated that he now believes the 
sand shrapnel injured his shins and has caused the peripheral 
neuropathy for which he is now being treated.  

III.  Discussion - Service Connection

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The veteran is seeking entitlement to service connection for 
residuals of bilateral leg injuries, which he asserts led to 
peripheral neuropathy.  He essentially contends that his 
currently diagnosed peripheral neuropathy is the result of 
sand shrapnel injuries sustained to both lower extremities 
during service.

Having reviewed the complete record, the Board concludes that 
the preponderance of the competent and probative evidence is 
against a finding that the veteran incurred any disability of 
the lower extremities as a result of service.  

The Board notes that the SMRs are negative for any complaints 
of, or treatment for problems of the lower extremities during 
service.  Moreover, the veteran's October 1945 separation 
examination failed to indicate any history or findings of any 
musculoskeletal defects or neurological impairment.  Post-
service medical records reveal no complaints of peripheral 
neuropathy, bilateral, of his lower extremities until the 
year 2001, which is approximately fifty-six years following 
his separation from service.

The basis of the veteran's claim is that he was injured by 
flying sand when an enemy aircraft strafed the beach on which 
he was loading ammunition.  Although this incident is not 
documented in the veteran's records, the Board has no reason 
to doubt his word, and will accept his account for the 
purposes of this decision.  We are well aware of the 
statutory provisions of 38 U.S.C.A. § 1154(b), which afford 
combat veterans a rebuttable presumption of service 
incurrence for any disability or disease that is consistent 
with the circumstances, conditions, or hardships of such 
service "notwithstanding the fact that there is no official 
record of such incurrence or aggravation in service."  See 
38 C.F.R. §§ 3.304(d).  We further note that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Section 1154(b) does not absolutely establish service 
connection for the combat veteran; rather, it aids the 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what occurred in service.  The veteran must 
still generally establish the claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  In other 
words, the 38 U.S.C.A § 1154(b) presumption relates only to 
the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there is a medical nexus between the in-service event 
and the current disability.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000), citing Collette v.Brown, 82 F.3d 389 
(Fed. Cir. 1996).

In light of the record on appeal, which includes SMRs and a 
discharge examination which are devoid of any reference of 
any musculoskeletal defects or neurological impairment, and 
no competent evidence suggesting a relationship between his 
currently claimed peripheral neuropathy of his lower 
extremities and his service, the Board concludes that the 
preponderance of the evidence is against finding that a 
disability of the lower extremities with resultant peripheral 
neuropathy was incurred in service.

The Board believes that the only competent evidence of record 
to address the etiology of the veteran's peripheral 
neuropathy, bilateral lower extremities, suggests that the 
claimed disability is unrelated to active service.  In 
particular, the Board notes a VA medical professional 
statement that the veteran's symptomatology was likely 
related to his diabetes mellitus, which is not service 
connected.  It is noteworthy that no medical professional has 
offered any connection between the claimed disability and the 
veteran's period of active service.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms in both 
lower extremities during service.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he 
sustained a chronic disability of the lower extremities 
during service, or that his current peripheral neuropathy 
symptoms are the result of any injuries that may have been 
sustained in service.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

With all due respect for the veteran's honorable and 
meritorious service during World War II, the Board concludes 
that the preponderance of the evidence is against his claim 
of entitlement to service connection for peripheral 
neuropathy of his lower extremities.  The benefits sought on 
appeal must accordingly be denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



